Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue.
Authorization for this examiner’s amendment was given in a telephone interview with Joshua Dean on 8/9/2022.

The application has been amended as follows:
Dependent claim 17 is now cancelled.
Independent claims 1, 15 and 16 are amended so that the claims appear as follows:

1.  (currently amended):	A control apparatus comprising:
at least one memory configured to store one or more instructions; and
at least one processor configured to execute the one or more instructions to:
	determine a remaining capacity change model that estimates a change of a remaining capacity which is based on charging/discharging in accordance with a first energy service for each of a plurality of energy storage systems that perform charging/discharging in accordance with energy services; 
	compute a charging/discharging plan of each of the plurality of energy storage systems based on the remaining capacity change model of each of the plurality of energy storage systems; 
	determine the remaining capacity change model that estimates an amount of change of the remaining capacity for each unit time; and
	determine the remaining capacity change model for each energy storage system based on an upper limit value of the charging/discharging in accordance with the first energy service and a record of the amount of change of the remaining capacity for each unit time which is based on the charging/discharging in accordance with the first energy service,
wherein charging/discharging of at least one of the plurality of energy storage systems is controlled based on the charging/discharging plan.

2.  (canceled).

3.  (canceled).

4.  (previously presented):	The control apparatus according to claim 1,
wherein the first energy service is a service that causes the energy storage system to perform charging/discharging within a range equal to or smaller than an upper limit value of the charging/discharging set in advance.

5.  (original):	The control apparatus according to claim 4,
wherein the first energy service is a frequency regulation service that causes the energy storage system to perform charging/discharging according to a frequency fluctuation of a power system.

6.  (previously presented):	The control apparatus according to claim 1,
wherein the remaining capacity change model is a linear function or a piecewise linear function.

7.  (previously presented):	The control apparatus according to claim 1,
wherein the processor is further configured to execute the one or more instructions to compute the charging/discharging plan by solving a mathematical programming problem for obtaining a variable that maximizes a function representing a profit of a plurality of power consumers who own each of the plurality of energy storage systems under a constraint condition determined based on the energy services.

8.  (original):	The control apparatus according to claim 7,
wherein the variable includes an upper limit value of the charging/discharging in accordance with the first energy service, a charging power and/or a charging energy amount in accordance with other energy services, and a discharging power and/or a discharging energy amount in accordance with other energy services.

9.  (previously presented):	The control apparatus according to claim 7,
wherein the profit of the plurality of power consumers is defined based on a compensation for the upper limit value of the charging/discharging in accordance with the first energy service and a power purchasing unit price.

10.  (previously presented):	The control apparatus according to claim 7,
wherein the constraint condition includes “a discharging power of each of the plurality of energy storage systems at each time does not exceed a power demand of each of the plurality of power consumers who owns each energy storage system at each time”.

11.  (previously presented):	The control apparatus according to claim 1,
wherein the processor is further configured to execute the one or more instructions to compute the charging/discharging plan of each of the plurality of energy storage systems based on at least a part of a charging/discharging efficiency, a charging/discharging output upper limit, a charging/discharging output lower limit, a remaining capacity lower limit value, a remaining capacity upper limit value, and a current remaining capacity.

12.  (previously presented):	The control apparatus according to claim 1,
wherein the processor is further configured to execute the one or more instructions to compute the charging/discharging plan of each of the plurality of energy storage systems based on at least a part of a change of a power consumption predicted value, a change of an error of the power consumption predicted value, a compensation for an upper limit value of the charging/discharging in accordance with the first energy service, a power purchasing unit price, and an upper limit value of a power to be purchased.

13.  (previously presented):	The control apparatus according to claim 1,
wherein the energy services include at least two of a frequency regulation service that causes the energy storage system to perform charging/discharging according to a frequency fluctuation of a power system, a backup service that keeps the energy storage system constantly charged with a predetermined power amount, a peak-cut service that causes the energy storage system to perform discharging when a power demand exceeds a threshold value, and a cost management service that determines a time for causing the energy storage system to perform charging/discharging based on a power purchasing unit price different for each time slot.

14.  (canceled) 

15.  (currently amended):	A control method executed by a computer, the method comprising:
determining a remaining capacity change model that estimates a change of a remaining capacity which is based on charging/discharging in accordance with a first energy service for each of a plurality of energy storage systems that perform charging/discharging in accordance with energy services; 
computing a charging/discharging plan of each of the plurality of energy storage systems based on the remaining capacity change model of each of the plurality of energy storage systems;
determining the remaining capacity change model that estimates an amount of change of the remaining capacity for each unit time; and
determining the remaining capacity change model for each energy storage system based on an upper limit value of the charging/discharging in accordance with the first energy service and a record of the amount of change of the remaining capacity for each unit time which is based on the charging/discharging in accordance with the first energy service,
wherein charging/discharging of at least one of the plurality of energy storage systems is controlled based on the charging/discharging plan.

16.  (currently amended):	A non-transitory storage medium storing a program that causes a computer to:
determine a remaining capacity change model that estimates a change of a remaining capacity which is based on charging/discharging in accordance with a first energy service for each of a plurality of energy storage systems that perform charging/discharging in accordance with energy services; 
compute a charging/discharging plan of each of the plurality of energy storage systems based on the remaining capacity change model of each of the plurality of energy storage systems;
determine the remaining capacity change model that estimates an amount of change of the remaining capacity for each unit time; and
determine the remaining capacity change model for each energy storage system based on an upper limit value of the charging/discharging in accordance with the first energy service and a record of the amount of change of the remaining capacity for each unit time which is based on the charging/discharging in accordance with the first energy service,
wherein charging/discharging of at least one of the plurality of energy storage systems is controlled based on the charging/discharging plan.

17.  (canceled)

REASONS FOR ALLOWANCE
	Claims 1, 4-13 and 15-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 4-13
Regarding claim 1, the prior art of record, Nishibayashi (US 20120249152) discloses a charging/discharging determination apparatus includes: a receiving module which receives information of a rated capacity of a battery; and a determination module which determines that charging or a discharge of the battery is permitted if an absolute value of a difference between the rated capacity and a measured capacity which is an actual capacity of the battery is within a threshold value (Nishibayashi, see Fig. 3, [0058]-[0073] and [0083]). The prior art of record, Sakuma et al. (US 20160226249) discloses a control device for controlling the operation of a supply and demand adjustment device that is connected to a power grid includes: detection means for detecting the state of the supply and demand adjustment device; communication means for transmitting the detection result of the detection means to an external device and receiving from the external device operation control information for controlling the operation of the supply and demand adjustment device; comprehension means for receiving and comprehending an adjustment power amount transmitted by bidirectional communication or one-way communication; and control means for, based on the adjustment power amount and the operation control information, controlling the operation of the supply and demand adjustment device (Sakuma, see [0220] and [0276]-[0277]). The prior art of record, Katayama et al. (US 20140214219) discloses an energy management system includes estimator, calculator, creator and controller. Estimator estimates energy demand of customer to obtain estimated demand, and estimates power generation amount of renewable power generator to obtain estimated power generation amount. Calculator calculates operation schedule of nonrenewable power generator based on estimated demand and estimated power generation amount. Creator creates strategy maximizes difference between electricity cost loss and profit using push up effect by discharge of battery based on estimated demand and power generation amount, and schedule. Controller controls discharge of battery based on actual value of demand and power generation amount, schedule and strategy (Katayama, see [0079]-[0097]).
However, regarding claim 1, the combination of prior arts does not describe:

compute a charging/discharging plan of each of the plurality of energy storage systems based on the remaining capacity change model of each of the plurality of energy storage systems; determine the remaining capacity change model that estimates an amount of change of the remaining capacity for each unit time; and determine the remaining capacity change model for each energy storage system based on an upper limit value of the charging/discharging in accordance with the first energy service and a record of the amount of change of the remaining capacity for each unit time which is based on the charging/discharging in accordance with the first energy service, wherein charging/discharging of at least one of the plurality of energy storage systems is controlled based on the charging/discharging plan

Claim 15
Regarding claim 15, the prior art of record, Nishibayashi (US 20120249152) discloses a method for operating a charging/discharging determination apparatus includes: a receiving module which receives information of a rated capacity of a battery; and a determination module which determines that charging or a discharge of the battery is permitted if an absolute value of a difference between the rated capacity and a measured capacity which is an actual capacity of the battery is within a threshold value (Nishibayashi, see Fig. 3, [0058]-[0073] and [0083]). The prior art of record, Sakuma et al. (US 20160226249) discloses a method for operating a control device for controlling the operation of a supply and demand adjustment device that is connected to a power grid includes: detection means for detecting the state of the supply and demand adjustment device; communication means for transmitting the detection result of the detection means to an external device and receiving from the external device operation control information for controlling the operation of the supply and demand adjustment device; comprehension means for receiving and comprehending an adjustment power amount transmitted by bidirectional communication or one-way communication; and control means for, based on the adjustment power amount and the operation control information, controlling the operation of the supply and demand adjustment device (Sakuma, see [0220] and [0276]-[0277]). The prior art of record, Katayama et al. (US 20140214219) discloses a method for operating a an energy management system includes estimator, calculator, creator and controller. Estimator estimates energy demand of customer to obtain estimated demand, and estimates power generation amount of renewable power generator to obtain estimated power generation amount. Calculator calculates operation schedule of nonrenewable power generator based on estimated demand and estimated power generation amount. Creator creates strategy maximizes difference between electricity cost loss and profit using push up effect by discharge of battery based on estimated demand and power generation amount, and schedule. Controller controls discharge of battery based on actual value of demand and power generation amount, schedule and strategy (Katayama, see [0079]-[0097]).
However, regarding claim 15, the combination of prior arts does not describe:
computing a charging/discharging plan of each of the plurality of energy storage systems based on the remaining capacity change model of each of the plurality of energy storage systems; determining the remaining capacity change model that estimates an amount of change of the remaining capacity for each unit time; and determining the remaining capacity change model for each energy storage system based on an upper limit value of the charging/discharging in accordance with the first energy service and a record of the amount of change of the remaining capacity for each unit time which is based on the charging/discharging in accordance with the first energy service, wherein charging/discharging of at least one of the plurality of energy storage systems is controlled based on the charging/discharging plan

Claim 16
Regarding claim 16, the prior art of record, Nishibayashi (US 20120249152) discloses a CRM for operating a charging/discharging determination apparatus includes: a receiving module which receives information of a rated capacity of a battery; and a determination module which determines that charging or a discharge of the battery is permitted if an absolute value of a difference between the rated capacity and a measured capacity which is an actual capacity of the battery is within a threshold value (Nishibayashi, see Fig. 3, [0058]-[0073] and [0083]). The prior art of record, Sakuma et al. (US 20160226249) discloses a CRM for operating a control device for controlling the operation of a supply and demand adjustment device that is connected to a power grid includes: detection means for detecting the state of the supply and demand adjustment device; communication means for transmitting the detection result of the detection means to an external device and receiving from the external device operation control information for controlling the operation of the supply and demand adjustment device; comprehension means for receiving and comprehending an adjustment power amount transmitted by bidirectional communication or one-way communication; and control means for, based on the adjustment power amount and the operation control information, controlling the operation of the supply and demand adjustment device (Sakuma, see [0220] and [0276]-[0277]). The prior art of record, Katayama et al. (US 20140214219) discloses a CRM for operating a an energy management system includes estimator, calculator, creator and controller. Estimator estimates energy demand of customer to obtain estimated demand, and estimates power generation amount of renewable power generator to obtain estimated power generation amount. Calculator calculates operation schedule of nonrenewable power generator based on estimated demand and estimated power generation amount. Creator creates strategy maximizes difference between electricity cost loss and profit using push up effect by discharge of battery based on estimated demand and power generation amount, and schedule. Controller controls discharge of battery based on actual value of demand and power generation amount, schedule and strategy (Katayama, see [0079]-[0097]).
However, regarding claim 16, the combination of prior arts does not describe:
compute a charging/discharging plan of each of the plurality of energy storage systems based on the remaining capacity change model of each of the plurality of energy storage systems; determine the remaining capacity change model that estimates an amount of change of the remaining capacity for each unit time; and determine the remaining capacity change model for each energy storage system based on an upper limit value of the charging/discharging in accordance with the first energy service and a record of the amount of change of the remaining capacity for each unit time which is based on the charging/discharging in accordance with the first energy service, wherein charging/discharging of at least one of the plurality of energy storage systems is controlled based on the charging/discharging plan
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON LIN/
Primary Examiner, Art Unit 2117